Exhibit 10.2

CONFORMED COPY

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

As of August 11, 2013

Steven Zatz

c/o WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

Dear Steve,

This letter will confirm the terms of the amendment (“Amendment”) to your
employment letter (the “Employment Letter”) with WebMD Health Corp. (the
“Company” or “WebMD”) dated as of July 14, 2005, as amended on each of
December 18, 2008, July 14, 2011 and March 5, 2013. The Employment Letter is
amended, effective as of the date set forth at the top of this letter (the
“Amendment Effective Date”), as follows:

1. Position. The first two sentences of Section 1 of the Employment Letter are
hereby amended in their entirety to read as follows: “Effective August 11, 2013
(the “Amendment Effective Date”), you will serve in the position of President.
In this role, you will report to the Chief Executive Officer of the Company or
as the Board of Directors may direct and will assume and discharge such
responsibilities as are commensurate with such position as such person may
direct.”

2. Compensation (a) Section 2(a) of the Employment Letter is amended by
increasing your base salary to $500,000 effective as of the Amendment Effective
Date. (b) Section 2(b)(iii) is hereby amended in its entirety to read as
follows: “For fiscal years subsequent to the year ending December 31, 2013, you
will be eligible for an annual bonus, the target of which will be 150% of your
base salary, but which amount will be determined in the sole discretion of the
Compensation Committee.”

3. New Equity. Section 5 of the Employment Letter is hereby amended by adding a
new subsection (e) and (f) to read as follows:

“(e) On the Amendment Effective Date, you will be granted 50,000 shares of
restricted stock of WebMD (the “New Restricted Stock Grant”) under the terms of
the Equity Plan. The New Restricted Stock Grant shall vest and the restrictions
thereon shall lapse in equal annual installments of 25% commencing on the first
anniversary of the Amendment Effective Date (full



--------------------------------------------------------------------------------

vesting on the fourth anniversary of the Amendment Effective Date), subject to
your continued employment on each such vesting date (except as set forth in
Section 6(a) below). The New Restricted Stock Grant will be subject to the terms
of the Equity Plan and a restricted stock agreement to be entered into between
you and the Company, which agreement will be in substantially the same form
provided by the Company to its employees generally.

(f) On the Amendment Effective Date, you will be granted a nonqualified option
(the “New Options”) to purchase 300,000 shares of the Company’s common stock
under the Equity Plan. The per share exercise price is equal to the closing
price of the Company’s common stock on the Amendment Effective Date and the New
Options vest, subject to your continued employment on the applicable vesting
dates (except as set forth in Section 6(a)), in equal annual installments of 25%
commencing on the first anniversary of the Amendment Effective Date (full
vesting on the fourth anniversary of the Amendment Effective Date). The New
Options will have a term of ten years, subject to earlier termination in the
event of termination of employment in accordance with the Equity Plan. The New
Options will be evidenced by the Company’s form of option agreement.”

4. Termination of Employment. The third sentence of Section 6(a) is amended by
inserting “(A)” after the words “In the event of” and inserting “or (B) you
resign at any time after the one year anniversary of a Change of Control” after
the parenthetical “(as defined below)”. In addition, clause (v) of the third
sentence of such Section 6(a) is amended in its entirety to read as follows:
“(v) any of your options to purchase shares of WebMD outstanding on the
Amendment Effective Date (including, without limitation, the New Options), which
remain outstanding at the time of such termination, will be deemed vested on the
date of termination and shall remain outstanding as if you remained in the
employ of the Company until the first anniversary of such date of termination
(but no later than the original expiration date), (vi) each of the 2013 First
Restricted Stock Grant, the 2013 Second Restricted Stock Grant and the New
Restricted Stock Grant shall be deemed fully vested on the date of termination.
The reference to “and (v)” in such third sentence shall be amended to read “and
(vii)”.

5. Definition of Good Reason. The definition of Good Reason is hereby amended by
(i) amending clause (ii) thereof in its entirety to read as follows: “the
Company removing you from the position of President” and (ii) deleting the last
proviso in the definition and replacing it with the following: “provided,
however, that notwithstanding anything to the contrary, you shall not have Good
Reason and it shall not be considered a breach of this Agreement if on or
following a Change of Control, you are not serving in the position of President
so long as you are engaged in transitional responsibilities and duties or
otherwise act in a senior capacity.

 

•            •             •            •

 

2



--------------------------------------------------------------------------------

Except as modified by the terms of this Amendment, the terms of the Employment
Letter (including, without limitation, Annex A thereto) remain in full force and
effect. All references to the Employment Letter will be deemed references to the
Employment Letter as amended by this Amendment. Defined terms used herein shall
have the meaning ascribed to such terms under the Employment Letter. Please
acknowledge your agreement to the terms of this Amendment, by signing and
returning a copy to me.

 

Sincerely, WEBMD HEALTH CORP. /s/ Lewis H. Leicher Name: Lewis H. Leicher Title:
Senior Vice President Agreed to and Accepted by: /s/ Steven Zatz, M.D. Steven
Zatz, M.D.

 

3